Citation Nr: 0106879	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 20, 1996, 
for the grant of service connection for residuals of 
frostbite. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  At 
that time the RO determined that clear and unmistakable error 
had been committed in the February 1998 rating action that 
denied service connection for residuals of frostbite.  
Service connection was granted for residuals of frozen feet, 
and a 10 percent evaluation was assigned effective from 
August 20, 1996 to January 11, 1998.  Thereafter, the 
service-connected disability was recharacterized as cold 
induced peripheral neuropathy of the right and left foot, for 
which separate rating evaluations of 20 percent were awarded 
effective January 12, 1998.

By a rating action dated in December 1999, the RO granted 
service connection for post-traumatic stress disorder, and 
evaluated this disability as 30 percent disabling.  Service 
connection was denied for bilateral hearing loss.  A timely 
filed Notice of Disagreement (NOD) initiates appellate review 
of a decision by the regional office.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2000).  A NOD must be filed 
within one year from the date of the mailing of notice of the 
determination by the RO.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a) (2000).  The record reflects that the appellant 
and his representative were provided with notice of this 
rating decision and his appellate rights on December 22, 
1999.  No correspondence was received within the one year 
period.  The record discloses that the service 
representative, in written argument presented in January 
2001, referenced issues relative to the claimed bilateral 
hearing loss, and evaluation of the service-connected post-
traumatic stress disorder.  This communication was received 
beyond the one year period.  Accordingly, the issues of 
service connection for bilateral hearing loss and an 
increased rating for post-traumatic stress disorder have not 
been timely perfected and are not before the Board for 
appellate coonsideration. 


REMAND

In the VA form 9, dated in February 1999 the appellant raised 
the issue of clear and unmistakable error in rating decisions 
apparently dated in September 1945 and October 1946.  The 
Board finds that this issue is intertwined with the issue in 
appellate status and must be adjudicated by the RO.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board further notes that because of the change in law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3, 114 Stat. 2096, 2096-2098 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  
In addition, because the VA regional office has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000), 
00-92 (December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should take the appropriate action 
in order to adjudicate the issues of CUE in 
the prior rating actions.  If the claims are 
denied, the RO should inform the appellant of 
the denial and of his appellate rights. 

Following any additional actions deemed appropriate by the 
RO, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

